This is a motion to affirm on certificate. The certificate shows that Ray recovered a judgment against the railway company for the sum of $100, but does not show the nature of the suit nor the amount in controversy. The motion will be overruled, because it is not made to appear that this court has jurisdiction.
The appellate jurisdiction of the Courts of Civil Appeals is limited (1) to cases of which the district courts have original or appellate jurisdiction; (2) to cases of which the county court has original jurisdiction, and (3) to cases of which the county court has appellate jurisdiction, when the amount in controversy or the judgment rendered shall exceed $100, inclusive of interests and costs. Rev. Stats., art. 996.
This case comes up from the county court, but the certificate does not show whether it originated in that court or was brought there by appeal from a justice court. If that court had original jurisdiction, because the amount in controversy exceeded $200, then, although the judgment rendered does not exceed $100, this court would have jurisdiction of the appeal, and if the case was appealed from a justice court to the county court, and the amount in controversy exceeded $100, then this court would have jurisdiction, although the judgment does not exceed that sum.
As the judgment does not exceed $100, it was necessary for the transcript to show that the case originated in the county court and involved more than $200 in value, or that the case was appealed from the justice court and involved more than $100 in value.
It not appearing that this court has jurisdiction over the case, the motion to affirm on certificate will be overruled.
Motion overruled. *Page 666